Citation Nr: 0908343	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-28 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD) with depression and headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 20, 1969 to 
October 22, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for PTSD 
with depression and headaches.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In October 2007, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge, seated at the RO in 
Winston-Salem, North Carolina.  A transcript of the hearing 
has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran's claim of entitlement to service connection for 
PTSD with depression and headaches requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The Veteran contends that he has PTSD 
related to an in-service stressor, warranting service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).

Service personnel records associated with the Veteran's 
claims file, specifically his service separation form 
(DD214), indicate that his primary military occupational 
specialty was wireman.  The Veteran's DD214 shows no awards 
or decorations for combat service.  

The Veteran's claim of entitlement to service connection for 
PTSD has been denied on the basis that his alleged in-service 
stressor has not been verified.  The Veteran asserted, in his 
October 2005 Notice of Disagreement, that he was a member of 
Company D, 3rd Battalion, 12th Infantry, 4th Infantry Division.  
The Veteran further asserted, in his December 2005 Statement 
in Support of Claim for Service Connection for PTSD, that he 
was involved in the Battle of the Streambed on October 29, 
1969 at 0945 hours.  The Veteran asserts that he witnessed 
the mortal wounding of his platoon leader at the time of the 
Battle.  The Veteran listed his unit assignment during the 
incident as HHC, 3rd Battalion, 12th Infantry, 4th Infantry 
Division.  The Veteran reported that he was assigned to such 
unit from September 1969 to September 1970.  

This stressor may be capable of verification, and an attempt 
at verification may be made on this basis.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

The Board notes, however, that clarification as to the 
Veteran's unit assignment at the time of the Battle of the 
Streambed, his alleged in-service stressor, is required prior 
to an attempt to verify his alleged in-service stressor is 
made.

A document, submitted by the Veteran at the time of his 
October 2005 Notice of Disagreement and dated in August 1970, 
indicates that the Veteran was awarded the Army Commendation 
Medal.  It appears that the Medal was awarded to members of 
Company D, 3rd Battalion, 12th Infantry, 4th Infantry Division.   
The Veteran's name appears in Section 1 of the above-
described document, and he is listed by Social Security 
number and the notation "United States Army, HHC."  
Additional service members are included in this listing with 
specific Company designations.

Special Orders, contained in the Veteran's service personnel 
records and dated in December 1969, indicate that the Veteran 
was to be a Specialist Four.  The Veteran is listed with his 
name, Social Security number, rank, and the notation "HHC 3rd 
BN 12th Inf."  Additional service members are included in 
this listing with specific Company designations.  It appears 
that a second page of Special Orders, also contained in the 
Veteran's service personnel records, dated in October 1969, 
includes the Veteran's name, listed under the heading "HHC 
3rd BN 12th Inf", with his Social Security number, rank, and 
military occupational specialty code. 

The Veteran has submitted a statement of a fellow service 
member, dated in December 2007.  The fellow service member 
stated that the Veteran was with him in the Battle of the 
Streambed on October 29, 1969, as a part of Company B, 3rd 
Battalion, 12th Infantry, 4th Infantry Division near Plei 
Mrong.  

The Veteran has also submitted, at the time of his October 
2005 Notice of Disagreement, a copy of a document dated in 
December 1970.  Such document, the Annual Historical 
Supplement, Calendar Year 1970, 3rd Battalion, 12th Infantry, 
4th Infantry Division, An Khe, Republic of Vietnam, indicates 
that Company D, 3rd Battalion, 12th Infantry, 4th Infantry 
Division, initiated contact with the enemy on October 29, 
1969 at 0945 hours, and that the platoon leader was mortally 
wounded in the resulting Battle of the Streambed.  The 
document indicates that at 1111 hours, the 3rd platoon of 
Company B, 3rd Battalion, 12th Infantry, 4th Infantry Division 
moved toward the contact site, but was unable to join the 
platoon that was surrounded by the enemy due to intense fire.

At the time of his hearing before the Board at the RO in 
October 2007, the Veteran submitted evidence in the form of 
an undated newspaper clipping seeking citizens of the 
Veteran's hometown to send Christmas cards to service 
members.  Such newspaper clipping lists the Veteran with an 
address to include Company B, 3rd Battalion, 12th Infantry, 4th 
Infantry Division. 

Also at the time of his hearing before the Board, the Veteran 
reported that he was assigned to Company B, 3rd Battalion, 
12th Infantry, 4th Infantry Division.

Thus, it remains unclear to the Board the Company of the 3rd 
Battalion, 12th Infantry, 4th Infantry Division with which the 
Veteran asserts association at the time of the Battle of the 
Streambed, his alleged in-service stressor.  The Veteran's 
alleged in-service stressor is that he witnessed the mortal 
wounding of his platoon leader as a member of Company D in 
the Battle of the Streambed.  However, evidence submitted by 
the Veteran, including such offered under oath before the 
Board, purports to support to the conclusion that the Veteran 
was a member of Company B at the time of the Battle of the 
Streambed.  On remand the AMC/RO should attempt to clarify 
the Veteran's unit assignment at the time of the Battle of 
the Streambed, his alleged in-service stressor, beyond the 
assignment HHC, 3rd Battalion, 12th Infantry, 4th Infantry 
Division.

As there is no evidence of record that the Veteran engaged in 
combat, the alleged in-service stressor must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Because no attempt to verify the alleged in-
service stressor through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the AMC/RO should attempt to verify the listed in-service 
stressor through JSRRC.  Proper documentation received from 
the JSRRC in response to the RO's inquiry must be added to 
the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request 
clarification as to his alleged unit 
assignment during the Battle of the 
Streambed on October 29, 1969.  Provide 
the Veteran another opportunity to 
supplement the record with any 
additional details concerning his 
alleged in-service stressor and any 
other information which could be used 
to substantiate the PTSD claim.

The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the alleged in-
service stressor and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.

2.  Forward the Veteran's statements 
describing his alleged in-service PTSD 
stressor, as well as a copy of his 
DD214, and any other relevant evidence, 
to the JSRRC.  Request that the JSRRC 
attempt to verify the Veteran's alleged 
in-service stressor.  Specific requests 
should be made for records, including 
the Veteran's unit history from October 
1, 1969 to November 30, 1969, and any 
"after action reports" or Lessons 
Learned related to the Battle of the 
Streambed on October 29, 1969.  The 
request should be made subsequent to 
the Veteran's response to the inquiry 
described above as to the unit with 
which he asserts association at the 
time of the Battle of the Streambed, 
Company D, 3rd Battalion, 12th Infantry, 
4th Infantry Division, or Company B, 3rd 
Battalion, 12 Infantry, 4th Infantry 
Division.  All attempts to obtain these 
records must be properly documented in 
the file.  Any and all responses 
received from the JSRRC must be added 
to the claims file.

3.  Thereafter, if, and only if the 
alleged stressor is verified, schedule 
the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.

a. Prior to the examination, specify 
for the examiner the stressor that is 
determined to be established by the 
record, and the examiner must be 
instructed that only such event may be 
considered for the purpose of 
determining whether the Veteran was 
exposed to a stressor in service.

b. The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c. If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether the alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the 
stressor found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

d. If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the Veteran's military 
service.

4.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to service 
connection for PTSD with depression and 
headaches, considering any new evidence 
of record.  If the action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow the Veteran an appropriate 
opportunity to respond thereto. 
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of any examination directed in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending any requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



